Exhibit 10.51

Hotel: Houston Marriott

PURCHASE CONTRACT

between

MWE HOUSTON PROPERTY, L.P. (“SELLER”)

AND

APPLE NINE HOSPITALITY OWNERSHIP, INC.

(“BUYER”)

AND

joined in by

W.I. REALTY I, L.P., d/b/a

WESTERN INTERNATIONAL

(“WESTERN”)

Dated: October 29, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    `    Page No.

ARTICLE I

 

DEFINED TERMS

   1

1.1

  Definitions    1

ARTICLE II

 

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT

   7

2.1

  Purchase and Sale    7

2.2

  Purchase Price    7

2.3

  Allocation    7

2.4

  Payment    8

2.5

  Earnest Money Deposit    8

ARTICLE III

 

REVIEW PERIOD

   8

3.1

  Review Period    8

3.2

  Due Diligence Examination    9

3.3

  Restoration    9

ARTICLE IV

 

SURVEY AND TITLE APPROVAL

   10

4.1

  Survey    10

4.2

  Title    10

4.3

  Survey or Title Objections    10

ARTICLE V

 

ASSIGNMENT OF FRANCHISE AGREEMENT

   11

ARTICLE VI

 

COMMISSIONS

   12

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

   12

7.1

  Seller’s and Western’s Representations, Warranties and Covenants    12

7.2

  Buyer’s Representations, Warranties and Covenants    15

7.3

  Survival    15

ARTICLE VIII

 

ADDITIONAL COVENANTS

   15

8.1

  Subsequent Developments    15

8.2

  Construction of Hotel    15

8.3

  Plans and Specifications    16

8.4

  Commencement of Construction; Substantial Completion    16

8.5

  Inspections    16

8.6

  Punch List    16

8.7

  Pre-Opening Program    16

8.8

  Construction Warranty    17

8.9

  Other Obligations of Seller Before Closing    17

8.10

  Third Party Consents    17

8.11

  Access to Financial Information    18

8.12

  Bulk Sales    18

8.13

  Indemnification    18

8.14

  Section 1031 Exchange    20



--------------------------------------------------------------------------------

8.15

  Liquor Licenses    21

8.16

  Manager    21

ARTICLE IX

 

CONDITIONS FOR CLOSING

   21

9.1

  Buyer’s Conditions for Closing    21

9.2

  Seller’s Conditions for Closing    22

ARTICLE X

 

CLOSING AND CONVEYANCE

   23

10.1

  Closing    23

10.2

  Seller’s and Western’s Deliveries    23

10.3

  Buyer’s Deliveries    24

ARTICLE XI

 

COSTS

   25

11.1

  Seller’s Costs    25

11.2

  Buyer’s Costs    25

ARTICLE XII

 

ADJUSTMENTS

   25

12.1

  Adjustments    25

12.2

  Reconciliation and Final Payment    26

12.3

  Employees    26

ARTICLE XIII

 

CASUALTY AND CONDEMNATION

   27

13.1

  Risk of Loss; Notice    27

13.2

  Buyer’s Termination Right    27

13.3

  Procedure for Closing    27

ARTICLE XIV

 

DEFAULT REMEDIES

   28

14.1

  Buyer Default    28

14.2

  Seller Default    28

14.3

  Attorney’s Fees    28

ARTICLE XV

 

NOTICES

   29

ARTICLE XVI

 

MISCELLANEOUS

   29

16.1

  Performance    29

16.2

  Binding Effect; Assignment    30

16.3

  Entire Agreement    30

16.4

  Governing Law    30

16.5

  Captions    30

16.6

  Confidentiality    30

16.7

  Closing Documents    30

16.8

  Counterparts    30

16.9

  Severability    30

16.10

  Interpretation    30

16.11

  (Intentionally Omitted)    31

16.12

  Further Acts    31

16.13

  Joint and Several Obligations    31

16.14

  Notice of Proposed Listing    31

 

ii



--------------------------------------------------------------------------------

16.15

  Title to Property    32

ARTICLE XVII

 

JOINDER BY WESTERN

   31

EXHIBITS:

 

Exhibit A    Legal Description Exhibit B    (Intentionally Omitted) Exhibit C   
(Intentionally Omitted) Exhibit D    (Intentionally Omitted) Exhibit E   
Environmental Reports Exhibit F    (Intentionally Omitted) Exhibit G    Escrow
Agreement Exhibit H    Construction Warranty Exhibit I    (Intentionally
Omitted) Exhibit J    Management Agreement

 

iii



--------------------------------------------------------------------------------

PURCHASE CONTRACT

This PURCHASE CONTRACT (this “Contract”) is made and entered into as of October
    , 2008, by and between MWE HOUSTON PROPERTY, L.P., a Texas limited
partnership (“Seller”), with its principal office at c/o Western International,
13647 Montfort Drive, Dallas, Texas 75240, and APPLE NINE HOSPITALITY OWNERSHIP,
INC., a Virginia corporation, with its principal office at 814 East Main Street,
Richmond, Virginia 23219, or its affiliates or assigns (“Buyer”) and, to the
extent provided herein, joined in by W. I. REALTY I, L.P., d/b/a WESTERN
INTERNATIONAL, a Texas limited partnership (“Western”), with its principal
office at 13647 Montfort Drive, Dallas, Texas 75240.

RECITALS

A. Seller is the fee simple owner of the land located in Houston, Texas and
identified in Exhibit A attached hereto and incorporated herein by reference.
Seller intends to construct a hotel on such land containing 206 rooms and to be
operated as a full service Marriott.

B. Buyer is desirous of purchasing such land and the hotel to be constructed
thereon from Seller upon completion of the hotel, and Seller is desirous of
selling such land and hotel to Buyer, for the purchase price and upon terms and
conditions hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINED TERMS

1.1 Definitions. The following capitalized terms when used in this Agreement
shall have the meanings set forth below unless the context otherwise requires:

“Additional Deposit” shall mean $100,000.

“Affiliate” shall mean, with respect to Seller or Buyer, any other person or
entity directly or indirectly controlling (including but not limited to all
directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

“Appurtenances” shall mean all rights, titles, and interests of Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.



--------------------------------------------------------------------------------

“Architect” shall mean the architect for the Hotel, Mayse & Associates, Inc.

“Brand” shall mean Marriott, the hotel brand or franchise under which the Hotel
will operate.

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the Commonwealth of Virginia or the State of Texas.

“Closing” shall mean the closing of the purchase and sale of the Property
pursuant to this Contract.

“Closing Date” shall have the meaning set forth in Section 10.1

“Construction Warranty” shall have the meaning set forth in Section 8.8.

“Contractor” shall mean the contractor for the Hotel, EBCO General Contractor,
Inc.

“Contracts, Plans and Specs” shall mean the Plans and Specifications and all
other contracts, plans, drawings, specifications, surveys, soil reports,
engineering reports, inspection reports, and other technical descriptions and
reports.

“Deed” shall have the meaning set forth in Section 10.2(a).

“Deposits” shall mean, to the extent assignable, all prepaid rents and deposits
(including, without limitation, any reserves for replacement of FF&E and for
capital repairs and/or improvements), including, but not limited to, refundable
security deposits and rental deposits, and all other deposits for advance
reservations, banquets or future services, made in connection with the use or
occupancy of the Improvements; provided, however, that to the extent Seller has
not received or does not hold all of the prepaid rents and/or deposits
attributable to the Leases related to the Property, Buyer shall be entitled to a
credit against the cash portion of the Purchase Price allocable to the Property
in an amount equal to the amount of the prepaid rents and/or deposits
attributable to the Leases transferred at the Closing of such Property, and
provided further, that “Deposits” shall exclude (i) reserves for real property
taxes and insurance, in each case, to the extent pro rated on the settlement
statement such that Buyer receives a credit for (a) taxes and premiums in
respect of any period prior to Closing and (b) the amount of deductibles and
other self-insurance and all other potential liabilities and claims in respect
of any period prior to Closing, and (ii) utility deposits.

“Due Diligence Examination” shall have the meaning set forth in Section 3.2.

“Earnest Money Deposit” shall have the meaning set forth in Section 2.5(a).

“Effective Time” shall have the meaning set forth in Section 10.1.

“Environmental Requirements” shall have the meaning set forth in Section 7.1(f).

“Escrow Agent” shall have the meaning set forth in Section 2.5(a).

 

2



--------------------------------------------------------------------------------

“Escrow Agreement” shall have the meaning set forth in Section 2.5(b).

“Exception Documents” shall have the meaning set forth in Section 4.2.

“FF&E” shall mean all tangible personal property and fixtures of any kind (other
than personal property (i) owned by guests of the Hotel, (ii) leased by Seller
pursuant to an FF&E Lease or (iii) constituting personal property owned by the
Manager) attached to, or located upon and used in connection with the ownership,
maintenance, use or operation of the Land or Improvements as of the date hereof
(or acquired by Seller and so employed prior to Closing), including, but not
limited to, all furniture, fixtures, equipment, signs and related personal
property; all heating, lighting, plumbing, drainage, electrical, air
conditioning, and other mechanical fixtures and equipment and systems; all
elevators, and related motors and electrical equipment and systems; all hot
water heaters, furnaces, heating controls, motors and equipment, all shelving
and partitions, all ventilating equipment, and all disposal equipment; all spa,
health club and fitness equipment; all equipment used in connection with the use
and/or maintenance of the guestrooms, restaurants, lounges, business centers,
meeting rooms, swimming pools, indoor and/or outdoor sports facilities and other
common areas and recreational areas; all carpet, drapes, beds, furniture,
televisions and other furnishings; all stoves, ovens, freezers, refrigerators,
dishwashers, disposals, kitchen equipment and utensils, tables, chairs, plates
and other dishes, glasses, silverware, serving pieces and other restaurant and
bar equipment, apparatus and utensils.

“FF&E Leases” shall mean all leases of any FF&E and other contracts permitting
the use of any FF&E at the Improvements that are assumed by Buyer.

“Force Majeure” shall mean (i) strikes, lockouts or labor disputes, (ii) the
inability through no fault of Seller to obtain labor or materials or reasonable
substitutes therefor, (iii) acts of God and adverse weather conditions,
(iv) enemy or hostile governmental action or acts of terrorism, (v) governmental
restrictions such as embargoes, (vi) civil commotion, (vii) fire or other
casualty or (viii) other conditions similar to those enumerated above that are
beyond the reasonable control of Seller, but in each case excluding any such
events or conditions that merely result in increased costs to Seller.

“Franchise Agreement” shall mean the franchise agreement dated as of
September 28, 2007, between Seller and the Franchisor.

“Franchisor” shall mean Marriott International, Inc.

“Hotel” shall mean the hotel to be constructed on the Land, including all
Improvements and Personal Property associated therewith, to be known generally
as the “Marriott Hotel”, 16011 Katy Freeway, Houston, Texas 77094.”

“Hotel Contracts” shall have the meaning set forth in Section 10.2(c).

“Improvements” shall mean all buildings, structures, fixtures, parking areas and
other improvements now existing or to be constructed on the Land, and all
related facilities.

“Indemnified Party” shall have the meaning set forth in Section 8.13(c)(i).

“Indemnifying Party” shall have the meaning set forth in Section 8.13(c)(i).

 

3



--------------------------------------------------------------------------------

“Knowledge” or “known to” or similar statements shall mean, with reference to
Seller or Western, the actual knowledge of Michael Mahoney, B. Gene Carter or
Mark Van Amerongen, and the knowledge after reasonable inquiry by Seller and
Western of the general manager of the Hotel and regional manager of the
Franchisor.

“Land” shall mean, collectively, a fee simple absolute interest in the real
property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights and development rights), alleys, streets, strips,
gores, waters, privileges, appurtenances, advantages and easements belonging
thereto or in any way appertaining thereto.

“Leases” shall mean all leases, franchises, licenses, occupancy agreements,
“trade-out” agreements, advance bookings, convention reservations, or other
agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals and
extensions thereof, and all guaranties by third parties of the obligations of
the tenants, licensees, franchisees, concessionaires or other entities
thereunder.

“Legal Action” shall have the meaning set forth in Section 8.13(c)(ii).

“Legal Requirements” shall mean any and all statutes, laws, ordinances, zoning
and other codes, rules, regulations and requirements of any governmental
authority applicable to the Property or any of the parties to this Contract.

“Licenses” shall mean all permits, licenses, franchises, utility reservations,
certificates of occupancy, and other documents issued by any federal, state, or
municipal authority or by any private party related to the development,
construction, use, occupancy, operation or maintenance of the Hotel, including,
without limitation, all licenses, approvals and rights (including any and all
existing waivers of any brand standard) necessary or appropriate for the
operation of the Hotel under the Brand.

“Liquor Licenses” shall have the meaning set forth in Section 8.15.

“Management Agreement” shall mean the management agreement to be entered into by
Buyer and the Manager in the form of the management agreement attached hereto as
Exhibit J.

“Manager” shall mean Texas Western Management Partners, L.P., a Texas limited
partnership.

“Pending Claims” shall have the meaning set forth in Section 7.1(e).

“Other Property” shall have the meaning set forth in Section 16.14.

“Permitted Exceptions” shall have the meaning set forth in Section 4.3.

“Personal Property” shall mean, collectively, all of the Property other than the
Real Property.

“Plans and Specifications” shall have the meaning set forth in Section 8.3.

“Pre-Opening Costs” shall have the meaning set forth in Section 8.7.

 

4



--------------------------------------------------------------------------------

“Pre-Opening Program” shall have the meaning set forth in Section 8.7.

“Punch List Items” shall mean such items (i) as are reasonably necessary or
appropriate to fully complete the construction, equipping and furnishing of the
Hotel in accordance with this Contract and (ii) that, unless otherwise agreed by
Buyer in its sole discretion, (a) individually and in the aggregate do not and
will not prohibit, cause a delay in or otherwise adversely affect, under
applicable Legal Requirements, the Franchise Agreement or otherwise, the opening
of the Hotel for business to the public or the continued occupancy and operation
of the Hotel as contemplated under the Brand and (b) may be corrected or
completed, subject to delays caused by Force Majeure, within not more than sixty
(60) days.

“Property” shall mean, collectively, (i) all of the following with respect to
the Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies, Leases,
Deposits, Records, Service Contracts, Warranties, Licenses, FF&E Leases,
Contracts, Plans and Specs, Tradenames, the Franchise Agreement, Utility
Reservations, as well as all other real, personal or intangible property of
Seller related to any of the foregoing and (ii) any and all of the following
that relate to or affect in any way the design, construction, ownership, use,
occupancy, leasing, maintenance, service or operation of the Real Property,
FF&E, Supplies, Leases, Deposits or Records: Service Contracts, Warranties,
Licenses, Tradenames, Contracts, Plans and Specs and FF&E Lease.

“Purchase Price” shall have the meaning set forth in Section 2.2.

“Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

“Records” shall mean all books, records, promotional material, tenant data,
guest history information (other than any such information owned exclusively by
the Franchisor), marketing and leasing material and forms (including but not
limited to any such records, data, information, material and forms in the form
of computerized files located at the Hotel), market studies prepared in
connection with Seller’s current annual plan and other materials, information,
data, legal or other documents or records (including, without limitation, all
documentation relating to any litigation or other proceedings, all zoning and/or
land use notices, relating to or affecting the Property, all business plans and
projections and all studies, plans, budgets and contracts related to the
development, construction and/or operation of the Hotel) owned by Seller and/or
in Seller’s possession or control, or to which Seller has access or may obtain
from the Franchisor, that are used in or relating to the Property and/or the
operation of the Hotel, including the Land, the Improvements or the FF&E, but
excluding information as to the costs incurred in the construction of the Hotel
and the installation of FF&E, Seller’s partnership tax returns, financial
information, business plans and projections prepared for internal partnership
disclosure or informational purposes and partner’s K-1, provided that Seller
shall furnish to Buyer (and the term “Records” shall include) a list of the
general contractors, architects and engineers providing goods and/or services in
connection with the construction of the Hotel, all construction warranties and
guaranties in effect at Closing and copies of the final plans and specifications
for the Hotel.

“Release” shall have the meaning set forth in Section 7.1(f).

“Review Period” shall have the meaning set forth in Section 3.1.

 

5



--------------------------------------------------------------------------------

“SEC” shall have the meaning set forth in Section 8.11.

“Seller Liens” shall have the meaning set forth in Section 4.3.

“Seller Parties” shall have the meaning set forth in Section 7.1(e).

“Service Contracts” shall mean contracts or agreements, such as maintenance,
supply, service or utility contracts.

“Substantial Completion,” including variations thereof such as “Substantially
Complete” and “Substantially Completed” shall mean: (i) the Architect and the
Contractor have issued a certificate of substantial completion in form and
substance satisfactory to Buyer certifying that the Hotel has been constructed
substantially in accordance with the Plans and Specifications and the Legal
Requirements, (ii) at least a temporary certificate of occupancy authorizing the
opening of the Hotel for business to the public and for operation under the
Brand has been issued by the local governing authority and is in full force and
effect, (iii) all other final and unconditional consents, approvals, licenses
and operating permits necessary or appropriate for the Hotel to open for
business to the public and to operate under the Brand have been issued by and
obtained from all applicable governmental and regulatory authorities, subject to
Punch List Items; (iv) the Hotel is fully furnished, fitted and equipped and
ready to open for business to the public and operate under the Brand, subject to
Punch List Items; (iii) all contractors, subcontractors, suppliers, mechanics,
materialmen and other persons or entities providing labor or materials for the
construction and development of the Hotel shall have been paid in full (or
adequate provision for payment of such persons or entities has been made to
Buyer’s satisfaction), subject to Punch List Items and (iv) the Franchisor has
approved the completion, furnishing and equipping of the Hotel and is prepared
to commence (or authorize the commencement of) operation of the Hotel, and all
of the other conditions set forth in the Franchise Agreement have been
satisfied, subject to Punch List Items.

“Supplies” shall mean all merchandise, supplies, inventory and other items used
for the operation and maintenance of guest rooms, restaurants, lounges, swimming
pools, health clubs, spas, business centers, meeting rooms and other common
areas and recreational areas located within or relating to the Improvements,
including, without limitation, all food and beverage (alcoholic and
non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

“Survey” shall have the meaning set forth in Section 4.1.

“Third Party Consents” shall have the meaning set forth in Section 8.10.

“Title Commitment” shall have the meaning set forth in Section 4.2.

“Title Company” shall have the meaning set forth in Section 4.2.

 

6



--------------------------------------------------------------------------------

“Title Policy” shall have the meaning set forth in Section 4.2.

“Tradenames” shall mean all telephone exchanges and numbers, trade names, trade
styles, trade marks, and other identifying material, and all variations thereof,
together with all related goodwill (it being understood and agreed that the name
of the hotel chain to which the Hotel is affiliated by franchise, license or
management agreement is a protected name or registered service mark of such
hotel chain and cannot be transferred to Buyer by this Contract, provided that
all such franchise, license, management and other agreements granting a right to
use the name of such hotel chain or any other trademark or trade name and all
waivers of any brand standard shall be assigned to Buyer.

“Utility Reservations” shall mean Seller’s interest in the right to receive
immediately on and after Closing and continuously consume thereafter water
service, sanitary and storm sewer service, electrical service, gas service and
telephone service on and for the Land and Improvements in capacities that are
adequate continuously to use and operate the Improvements for the purposes for
which they were intended, including, but not limited to (i) any right to the
present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and
(iii) any wastewater capacity reservations relating to the Real Property. Buyer
shall be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

“Warranties” shall mean all warranties, guaranties, indemnities and claims for
the benefit of Seller with respect to the Hotel, the Property or any portion
thereof, including, without limitation, all warranties and guaranties of the
development, construction, completion, installation, equipping and furnishing of
the Hotel, and all indemnities, bonds and claims of Seller related thereto.

“Western Indemnification Agreement” shall have the meaning set forth in Article
XVII.

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;

EARNEST MONEY DEPOSIT

2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or its
Affiliates and/or assigns, and Buyer or its assigns agrees to purchase from
Seller, the Property, in consideration of the Purchase Price and upon the terms
and conditions hereof. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all mortgages, liens,
encumbrances, licenses, franchises (other than any hotel franchises assumed by
Buyer), concession agreements, security interests, prior assignments or
conveyances, conditions, restrictions, rights-of-way, easements, encroachments,
claims and other matters affecting title or possession, except for the Permitted
Exceptions.

2.2 Purchase Price. Buyer agrees to pay, and Seller agrees to accept, as
consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Fifty-One Million and No/100
Dollars ($51,000,000.00) (the “Purchase Price”).

2.3 Allocation. Buyer and Seller shall attempt to agree on an allocation of the
Purchase Price among Real Property, tangible Personal Property and intangible
property related to the Property. In the event Buyer and Seller do not agree,
each party shall be free to allocate the Purchase Price to such items as they
deem appropriate, subject to and in accordance with applicable laws.

 

7



--------------------------------------------------------------------------------

2.4 Payment. The portion of the Purchase Price, less the Earnest Money Deposit
and interest earned thereon, if any, which Buyer elects to have applied against
the Purchase Price (as provided below) shall be paid to Seller in cash,
certified funds or wire transfer, at the Closing of the Property. At the
Closing, the Earnest Money Deposit, together with interest earned thereon, if
any, shall, at Buyer’s election, be returned to Buyer or shall be paid over to
Seller by Escrow Agent to be applied to the Purchase Price on behalf of Buyer.

2.5 Earnest Money Deposit.

(a) Within two (2) Business Days following the full execution and delivery of
this Contract, Buyer shall deposit the sum of One Hundred Thousand and No/100
Dollars ($100,000.00) in cash, certified bank check or by wire transfer of
immediately available funds (together with all interest earned thereon, the
“Earnest Money Deposit”) with the Title Company (“Escrow Agent”). If, pursuant
to the provisions of Section 3.1 of this Contract, Buyer elects to terminate
this Contract at any time prior to the expiration of the Review Period, then the
Escrow Agent shall return the Earnest Money Deposit to Buyer promptly upon
written notice to that effect from Buyer. If Buyer does not elect to terminate
this Contract on or before the expiration of the Review Period, Buyer shall,
within three (3) Business Days after the expiration of the Review Period deposit
the Additional Deposit with the Escrow Agent. The Initial Deposit and the
Additional Deposit, and all interest accrued thereon, shall hereinafter be
referred to as the “Earnest Money Deposit.”

(b) The Earnest Money Deposit shall be held by Escrow Agent subject to the terms
and conditions of an Escrow Agreement dated as of the date of this Contract
entered into by Seller, Buyer and Escrow Agent (the “Escrow Agreement”). The
Earnest Money Deposit shall be held in an interest-bearing account in a
federally insured bank or savings institution reasonably acceptable to Seller
and Buyer, with all interest to accrue to the benefit of the party entitled to
receive it and to be reportable by such party for income tax purposes. Buyer’s
Federal Tax Identification Number is 26-1379528. Seller’s Federal Tax
Identification Number is 26-0794270.

ARTICLE III

REVIEW PERIOD

3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern Time on
the date that is twenty-five (25) days after the date of this Contract, unless a
longer period of time is otherwise provided for in this Contract and except as
otherwise agreed to by Buyer and Seller (the “Review Period”), to evaluate the
legal, title, survey, construction, physical condition, structural, mechanical,
environmental, economic, permit status, franchise status, financial and other
documents and information related to the Property. Within two (2) Business Days
following the date of this Contract, Seller, at Seller’s sole cost and expense,
will deliver to Buyer (or make available at the Hotel) for Buyer’s review, to
the extent not previously delivered to Buyer, true, correct and complete copies
of the following, together with all amendments, modifications, renewals or
extensions thereof:

(a) All real estate and personal property tax statements with respect to the
Land and notices of appraised value for the Real Property for the current year
(if available) and each of the two (2) calendar years prior to the current year;

 

8



--------------------------------------------------------------------------------

(b) Engineering, mechanical, architectural and construction plans, drawings,
specifications and contracts (except that Seller may redact any information in
contracts for the construction of the Hotel or the purchase of FF&E regarding
the costs thereof), payment and performance bonds, title policies, reports and
commitments, zoning information and marketing and economic data relating to the
Land or the Hotel and the construction, development, installation and equipping
thereof, as well as copies of all environmental reports and information,
topographical, boundary or “as built” surveys, engineering reports, subsurface
studies and other Contracts, Plans and Specs relating to or affecting the Hotel.
If the Hotel is purchased by Buyer, all such documents and information relating
to the Hotel shall thereupon be and become the property of Buyer without payment
of any additional consideration therefor;

(c) All agreements for real estate commissions, brokerage fees, finder’s fees or
other compensation payable by Seller in connection therewith; and

(d) All notices received by Seller from governmental authorities in connection
with the Land for the current year and each of the two (2) calendar years prior
to the current year and all other notices received by Seller from governmental
authorities at any time that relate to any noncompliance or violation of law
that has not been corrected.

Seller shall, upon request of Buyer, make available to Buyer and Buyer’s
representatives and agents, for inspection and copying during normal business
hours, Records located at Seller’s corporate offices, and Seller agrees to
provide Buyer copies of all other reasonably requested information that is
relevant to the management, operation, use, occupancy or leasing of or title to
the Property Hotel and the plans and specifications for development of the
Hotel. At any time during the Review Period, Buyer may, in its sole and absolute
discretion, elect not to proceed with the purchase of the Property for any
reason whatsoever by giving written notice thereof to Seller, in which event:
(i) the Earnest Money Deposit shall be promptly returned by Escrow Agent to
Buyer together with all accrued interest, if any, (ii) this Contract shall be
terminated automatically, (iii) all materials supplied by Seller to Buyer shall
be returned promptly to Seller, and (iv) both parties will be relieved of all
other rights, obligations and liabilities hereunder, except for the parties’
obligations pursuant to Sections 3.3 and 16.6 below.

3.2 Due Diligence Examination. At any time and from time to time, from and after
the date hereof through Closing of the Property, Buyer and/or its
representatives and agents shall have the right to enter upon the Property at
all reasonable times for the purposes of reviewing all Records and other data,
documents and/or information relating to the Property and conducting such
surveys, appraisals, engineering tests, soil tests (including, without
limitation, Phase I and Phase II environmental site assessments), inspections of
construction and other inspections and other studies as Buyer deems reasonable
and necessary or appropriate to evaluate the Property, subject to providing
advance (not less than 24 hours) notice to Seller unless otherwise agreed to by
Buyer and Seller (the “Due Diligence Examination”). Seller shall have the right
to have its representative present during Buyer’s physical inspections of the
Property, provided that failure of Seller to do so shall not prevent Buyer from
exercising its due diligence, review and inspection rights hereunder. Buyer
agrees to exercise reasonable care when visiting the Property, in a manner which
shall not materially adversely affect the operation of the Property or the
Franchise Agreement.

3.3 Restoration. Buyer covenants and agrees not to damage or destroy any portion
of the Property in conducting its examinations and studies of the Property
during the Due Diligence

 

9



--------------------------------------------------------------------------------

Examination and, if Closing does not occur, shall repair any portion of the
Property damaged by the conduct of Buyer, its agents or employees, to
substantially the condition such portion(s) of the Property were in immediately
prior to such examinations or studies.

ARTICLE IV

SURVEY AND TITLE APPROVAL

4.1 Survey. Within two days after execution of this Contract by Buyer and
Seller, Seller shall deliver to Buyer true, correct and complete copies of the
most recent survey of the Land. In the event that an update of the survey or a
new survey (such updated or new survey being referred to as the “Survey”) is
desired by Buyer, then Buyer shall be responsible for all costs related thereto.

4.2 Title. Within two days after execution of this Contract by Buyer and Seller,
Seller shall deliver to Buyer Seller’s existing title insurance commitment,
including copies of all documents referred to therein, for the Real Property.
Buyer’s obligations under this Contract are conditioned upon Buyer being able to
obtain (i) a Commitment for Title Insurance (the “Title Commitment”) issued by
LandAmerica American Title Company, Attn: Debby Moore, 2505 N. Plano Road, Ste.
3100, Richardson, Texas 75082 (the “Title Company”), for the most recent
standard form of owner’s policy of title insurance in the state in which the
Real Property is located, covering the Real Property, setting forth the current
status of the title to the Real Property, showing all liens, claims,
encumbrances, easements, rights of way, encroachments, reservations,
restrictions and any other matters affecting the Real Property and pursuant to
which the Title Company agrees to issue to Buyer at Closing an Owner’s Policy of
Title Insurance on the most recent form of ALTA owner’s policy available in the
state in which the Land is located (or if an ALTA form of policy is not issued
in such state, the form customarily issued in such state) and, to the extent
applicable and available in such state, extended coverage, comprehensive,
access, single tax parcel, contiguity, Fairway and such other endorsements as
may be required by Buyer (collectively, the “Title Policy”); and (ii) true,
complete, legible and, where applicable, recorded copies of all documents and
instruments (the “Exception Documents”) referred to or identified in the Title
Commitment, including, but not limited to, all deeds, lien instruments, leases,
plats, surveys, reservations, restrictions, and easements affecting the Real
Property. If requested by Seller, Buyer shall promptly provide Seller with a
copy of the Title Commitment issued by the Title Company.

4.3 Survey or Title Objections. If Buyer discovers any title or survey matter
which is objectionable to Buyer, Buyer may provide Seller with written notice of
its objection to same before the expiration of the Review Period. If Buyer fails
to so object in writing to any such matter set forth in the Survey or Title
Commitment, it shall be conclusively assumed that Buyer has approved same,
except as otherwise provided in Section 9.1(i). If Buyer disapproves any
condition of title, survey or other matters by written objection to Seller on or
before the expiration of the Review Period, Seller shall elect either to attempt
to cure or not cure any such item by written notice sent to Buyer within five
(5) days after Seller’s receipt of notice from Buyer, and if Seller commits in
writing to attempt to cure any such item, Seller shall be given until the
Closing Date to cure any such defect. In the event Seller shall fail to cure a
defect which Seller has committed in writing to cure prior to Closing, or if a
new title defect arises after the date of Buyer’s Title Commitment or Survey, as
applicable, but prior to Closing, then Buyer may elect, in Buyer’s sole and
absolute discretion: (i) to waive such objection and proceed to Closing, or
(ii) to terminate this Contract and receive a return of the Earnest Money
Deposit, and any interest thereon. The items shown on the Title Commitment which
are not objected to by Buyer as set

 

10



--------------------------------------------------------------------------------

forth above (other than (i) exceptions and title defects arising after the
Review Period, (ii) those standard exceptions which are ordinarily and
customarily omitted in the state in which the Hotel is located, so long as
Seller provides the appropriate owner’s affidavit, gap indemnity or other
documentation reasonably required by the Title Company for such omission and
(iii) as provided in Section 9.1(j)) are hereinafter referred to as the
“Permitted Exceptions.” In no event shall Permitted Exceptions include liens, or
documents evidencing liens, securing any indebtedness or any mechanics’ or
materialmen’s liens or any claims or potential claims therefor covering the
Property or any portion thereof (“Seller Liens”), each of which shall be paid in
full by Seller and released at Closing.

ARTICLE V

ASSIGNMENT OF FRANCHISE AGREEMENT

Seller has entered into the Franchise Agreement governing the use of the Brand
for the Hotel. At the Closing, Seller shall assign its interest in the Franchise
Agreement to Buyer, and Buyer’s shall assume Seller’s obligations thereunder
arising or required to be performed on and after the Closing Date, subject to
the consent of Franchisor to such assignment and assumption and subject to such
amendments thereto as may be required or otherwise agreed to by Buyer
(including, without limitation, such amendments as may be required to
accommodate Buyer’s and/or Buyer’s Affiliates’ REIT structure). Notwithstanding
the foregoing, at Buyer’s option, in lieu of Seller’s assigning to Buyer
Seller’s interest in the Franchise Agreement, Buyer and the Franchisor may enter
into a new franchise agreement, effective as of the Closing Date, replacing the
existing Franchise Agreement and containing terms and conditions acceptable to
Buyer. In such case, Seller and the Franchisor shall terminate the existing
Franchise Agreement, as of the Closing Date, and Seller shall be solely
responsible for all claims and liabilities arising thereunder. Buyer agrees to
apply for and use reasonable efforts, and Seller shall cooperate with Buyer, to
obtain the Franchisor’s written consent to the assignment to Buyer of the
Franchise Agreement (or to a new franchise agreement, as the case may be),
together with the assignment to Buyer of all waivers of any brand standard
necessary or appropriate for the operation of the Hotel under the Brand. It
shall be a condition to Closing for Buyer and Seller that the Franchisor provide
the foregoing consent; provided, however, that Buyer shall not be entitled, as a
condition to Closing, to require amendments to the Franchise Agreement (or to
require a new franchise agreement) that contains economic terms more favorable
to the owner or franchisee than the economic terms of the existing Franchise
Agreement or that differ in any other material respect from the form of
franchise agreement which Buyer and Franchisor have negotiated previously as
their standard form of franchise agreement (to the extent such standard forms
are applicable under the circumstances). Seller and Buyer shall each be
responsible for paying for one half of all costs (other than Buyer’s attorney’s
fees and extraordinary costs resulting from Buyer’s and/or Buyer’s Affiliates’
REIT structure, which shall be paid by Buyer) related to the assignment and
amendment of the Franchise Agreement (or to the termination of the Franchise
Agreement and the execution of a new franchise agreement), including but not
limited to, the payment of license, application, transfer and similar fees
thereunder, provided that Seller shall pay all costs and fees of its attorneys
and consultants and all costs associated with any releases or other provisions
requested by or for the benefit of Seller, in each case, incurred in connection
with such assignment and/or termination and execution of any new franchise
agreement. Seller shall use best efforts to promptly provide all information
required by the Franchisor in connection with each such assignment and amendment
(or in connection with a new franchise agreement), and Seller and Buyer shall
diligently pursue obtaining each the same.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

COMMISSIONS

Seller and Buyer each represents and warrants to the other that it has not
engaged any broker, finder or other party in connection with the transaction
contemplated by this Contract, other than Western who is representing Seller.
Seller agrees to pay, pursuant to a separate agreement between Seller and
Western, a real estate sales commission if, as and when the Closing occurs.
Buyer and Seller each agree to save and hold the other harmless from any and all
losses, damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees) involving claims made by any other agent, broker, or other
person by or through the acts of Buyer or Seller, respectively, in connection
with this transaction.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Seller’s and Western’s Representations, Warranties and Covenants. Seller
hereby represents, warrants and covenants to Buyer and, with respect to
representations, warranties and covenants made by Western or made jointly by
Seller and Western, Seller and Western hereby jointly and severally represent,
warrant and covenant, in each case, as follows:

(a) Authority; No Conflicts. Seller is a limited partnership duly formed and
validly existing in the State of Texas. Western is a limited partnership duly
formed and validly existing in the State of Texas. Each of Seller and Western
has obtained all necessary consents to enter into and perform this Contract and
is fully authorized to enter into and perform this Contract and to complete the
transactions contemplated by this Contract. No consent or approval of any
person, entity or governmental authority is required for the execution, delivery
or performance by Seller or Western of this Contract, and this Contract is
hereby binding and enforceable against Seller and Western. Neither the execution
nor the performance of, or compliance with, this Contract by Seller or Western
has resulted, or will result, in any violation of, or default under, or
acceleration of, any obligation under any existing corporate charter,
certificate of incorporation, bylaw, articles of organization, limited liability
company agreement or regulations, partnership agreement or other organizational
documents and under any, mortgage indenture, lien agreement, promissory note,
contract, or permit, or any judgment, decree, order, restrictive covenant,
statute, rule or regulation, applicable to Seller, Western or to the Hotel.

(b) FIRPTA. Seller is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those items are defined in the Internal Revenue Code
and Income Tax Regulations).

(c) Bankruptcy. Neither Seller, Western nor, to Seller’s knowledge, any of its
or their partners or members, is insolvent or the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

(d) Property Agreements. The assets constituting the Property to be conveyed to
Buyer hereunder shall constitute all of the property and assets to be used in
connection with the operation and business of the Hotel. There are no, and as of
the Closing there shall be no, leases, license agreements, leasing agent’s
agreements, equipment leases, building service agreements, maintenance
contracts, suppliers contracts, warranty contracts, operating agreements, or
other agreements (i) to which Seller is a party or an assignee, or (ii) binding
upon the Property, relating to the

 

12



--------------------------------------------------------------------------------

ownership, occupancy, operation, management or maintenance of the Real Property,
FF&E, Supplies or Tradenames, except for those Service Contracts, Leases,
Warranties and FF&E Leases to which Seller becomes a party with the approval of
Buyer or which Buyer may enter into before the Closing. As of the Closing, any
Service Contracts, Leases, Warranties and FF&E Leases to which Seller has become
a party with the approval of Buyer shall be in full force and effect, and no
default shall have occurred and be continuing thereunder and no circumstances
shall exist which, with the giving of notice, the lapse of time or both, would
constitute such a default. No party has, and as of the Closing no party shall
have, any right or option to acquire the Property or any portion thereof, other
than Buyer.

(e) Pending Claims. Seller has not received any written notice of: (i) any
claims, demands, litigation, proceedings or governmental investigations pending
or threatened against Seller, Western the Manager or any Affiliate of any of
them (collectively, “Seller Parties”) or related to the Property, (ii) any
special assessments or extraordinary taxes except as set forth in the Title
Commitment, and (iii) any pending or threatened condemnation or eminent domain
proceeding which would affect the Property or any part thereof. There are no:
pending arbitration proceedings or unsatisfied arbitration awards, or judicial
proceedings or orders respecting awards, which might become a lien on the
Property or any portion thereof, or other pending, actual or, to Seller’s
knowledge, threatened litigation claims, charges, complaints, petitions or
unsatisfied orders by or before any administrative agency or court which affect
the Property or might become a lien on the Property (collectively, the “Pending
Claims”).

(f) Environmental. With respect to environmental matters, to Seller’s knowledge
and except as disclosed in Exhibit E or in any “Phase One” environmental
assessment report obtained by Buyer with respect to the Real Property during the
Review Period, (i) there has been no Release or threat of Release of Hazardous
Materials in, on, under, to, from or in the area of the Real Property, (ii) no
portion of the Real Property is being used for the treatment, storage, disposal
or other handling of Hazardous Materials or machinery containing Hazardous
Materials, other than standard amounts of cleaning supplies and chlorine for the
swimming pool to be constructed on the Land, all of which shall be stored on the
Property in strict accordance with applicable Environmental Requirements and
shall not exceed limits permitted under applicable laws, including without
limitation Environmental Requirements (iii) no underground storage tanks are
currently located on or in the Real Property or any portion thereof, (iv) no
environmental investigation, administrative order, notification, consent order,
litigation, claim, judgment or settlement with respect to the Property or any
portion thereof is pending or threatened, (v) there is not currently and never
has been any mold, fungal or other microbial growth in or on the Real Property,
or conditions within buildings, structures or mechanical equipment serving such
buildings, that could reasonably be expected to result in material liability or
material costs or expenses to remediate the mold, fungal or microbial growth, or
to remedy such conditions that could reasonably be expected to result in such
growth, and (vi) there are no reports or other documentation regarding the
environmental condition of the Real Property in the possession of Seller or
Seller’s Affiliates, consultants, contractors or agents . As used in this
Contract: “Hazardous Materials” means (1) “hazardous wastes” as defined by the
Resource Conservation and Recovery Act of 1976, as amended from time to time
(“RCRA”), (2) “hazardous substances” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601
et seq.), as amended by the Superfund Amendment and Reauthorization Act of 1986
and as otherwise amended from time to time (“CERCLA”); (3) “toxic substances” as
defined by the Toxic Substances Control Act, as amended from time to time
(“TSCA”), (4) “hazardous materials” as defined by the Hazardous Materials
Transportation Act, as amended from time to time (“HMTA”), (5) asbestos, oil or
other

 

13



--------------------------------------------------------------------------------

petroleum products, radioactive materials, urea formaldehyde foam insulation,
radon gas and transformers or other equipment that contains dielectric fluid
containing polychlorinated biphenyls and (6) any substance whose presence is
detrimental or hazardous to health or the environment, including, without
limitation, microbial or fungal matter or mold, or is otherwise regulated by
federal, state and local environmental laws (including, without limitation,
RCRA, CERCLA, TSCA, HMTA), rules, regulations and orders, regulating, relating
to or imposing liability or standards of conduct concerning any Hazardous
Materials or environmental, health or safety compliance (collectively,
“Environmental Requirements”). As used in this Contract: “Release” means
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping or disposing.

(g) Title and Liens. Except for Seller Liens to be released at Closing, Seller
has good and marketable fee simple absolute title to the Real Property, subject
only to the Permitted Exceptions. Except for the FF&E subject to the FF&E Leases
and any applicable Permitted Exceptions, at the Closing Seller shall have good
and marketable title to the Personal Property, free and clear of all liens,
claims, encumbrances or other rights whatsoever (other than the Seller Liens to
be released at Closing), and there shall be no other liens, claims, encumbrances
or other rights pending or of which any Seller Party has received notice or
which are otherwise known to any Seller Party related to any other Personal
Property.

(h) Utilities. All appropriate utilities, including sanitary and storm sewers,
water, gas, telephone, cable and electricity, are available at the boundaries of
the Land and Seller is entitled to connect the Hotel thereto, and upon
connection to the Hotel and payment of all connection or “tap-on,” usage and
similar fees to be paid by Seller, such utilities shall be sufficient and
available to service the Hotel.

(i) Licenses, Permits and Approvals. The Real Property complies with, and upon
construction of the Hotel the Real Property shall comply with, all applicable
licenses, permits and approvals and federal, state or local statutes, laws,
ordinances, rules, regulations, requirements and codes including, without
limitation, those regarding zoning, land use, building, fire, health, safety,
environmental, subdivision, water quality, sanitation controls and the Americans
with Disabilities Act, and similar rules and regulations relating and/or
applicable to the ownership, use and operation of the Property as it is
contemplated to be operated. Seller has received, or by the Closing shall have
received, all licenses, permits and approvals required or needed for the lawful
conduct, occupancy and operation of the business of the Hotel, and each license
and permit will be received and in full force and effect as of the Closing. No
licenses, permits or approvals necessary for the lawful conduct, occupancy or
operation of the business of the Hotel shall require any approval of a
governmental authority for transfer of the Property.

(j) Architect and Contractor. The Franchisor has approved the Architect to
design the Hotel and the Contractor to serve as the general contractor for the
construction of the Hotel.

(k) (Intentionally Omitted).

(l) (Intentionally Omitted).

(m) Management Agreement and Franchise Agreement. There are no management
agreements, franchise agreements, license agreements or similar agreements for
the operation or management of the Hotel or relating to the Brand, to which
Seller is a party or which are binding upon the Property, other than the
Franchise Agreement.

 

14



--------------------------------------------------------------------------------

7.2 Buyer’s representations, warranties and covenants. Buyer represents,
warrants and covenants:

(a) Authority. Buyer is a corporation duly formed, validly existing and in good
standing in the Commonwealth of Virginia. Buyer has received or will have
received by the Closing Date all necessary consents of the Board of Directors of
Buyer and is fully authorized to complete the transactions contemplated by this
Contract. No other consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Buyer of
this Contract, and this Contract is hereby binding and enforceable against
Buyer.

(b) Bankruptcy. Buyer is not insolvent nor the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

7.3 Survival. All of the representations and warranties are true, correct and
complete in all material respects as of the date hereof and the statements set
forth therein (without qualification or limitation as to a party’s knowledge
thereof except as expressly provided for in this Article VII) shall be true,
correct and complete in all material respects as of the Closing Date. All of the
representations and warranties made herein shall survive Closing for a period of
two (2) years and shall not be deemed to merge into or be waived by any Seller’s
Deed or any other closing documents.

ARTICLE VIII

ADDITIONAL COVENANTS

8.1 Subsequent Developments. After the date of this Contract and until the
Closing Date, Seller shall use best efforts to keep Buyer fully informed of all
subsequent developments of which Seller has knowledge (“Subsequent
Developments”) which would cause any of Seller’s representations or warranties
contained in this Contract to be no longer accurate in any material respect.

8.2 Construction of Hotel.

(a) Subject to the terms and conditions of this Contract, Seller shall
(i) construct the Hotel on the Land (a) in a good, workmanlike and diligent
manner, (b) in accordance with development standards for comparable projects,
(c) in compliance in all material respects with the Plans and Specifications
approved by Franchisor and with all Legal Requirements and (d) in accordance
with all requirements of the Franchise Agreement and (ii) cause the Hotel to be
fully equipped with the FF&E and otherwise fully furnished and stocked with
merchandise, supplies, inventory and other Personal Property as required by the
Franchise Agreement, including, without limitation, linens, bath towels and
other supplies at least at a 2-par level for all suites or rooms of the Hotel,
in each case such that the Hotel can be opened for business to the public and
operated to full capacity under the Brand. All expenses of constructing,
equipping and furnishing the Hotel in accordance with this Contract shall be the
sole responsibility of Seller, and Buyer shall have no obligation whatsoever to
adjust the Purchase Price or pay any additional costs as a result of unforeseen
events or circumstances affecting the cost of constructing, equipping or
furnishing the Hotel.

 

15



--------------------------------------------------------------------------------

8.3 Plans and Specifications. Seller represents and warrants to Buyer that
(i) the plans and specifications that Seller has delivered to Buyer for its
review before the date of this Contract and/or during the Review Period are and
shall be a true and complete copy of the plans and specifications for the
construction of the Hotel, (ii) such plans and specifications have not been
amended or supplemented in any material respect and (iii) such plans and
specifications have been prepared by or otherwise approved by the Franchisor.
Seller shall obtain the approval of the Franchisor and Buyer with respect to all
material changes to such plans and specifications after the date hereof. Such
plans and specifications and all revisions thereto, as approved by the
Franchisor and Buyer, shall constitute the “Plans and Specifications” for
purposes of this Contract.

8.4 Commencement of Construction; Substantial Completion. Seller shall use
commercially reasonable efforts to obtain, or cause the Contractor to obtain, a
building permit and all other permits, licenses and approvals of governmental
authorities required for the construction, equipping and furnishing of the Hotel
in accordance with the Plans and Specifications and this Contract. Construction
of the Hotel has already commenced as of June 30, 2008, and Seller shall
diligently pursue construction of the Hotel in accordance with this Contract and
shall cause the Contractor to Substantially Complete the Hotel no later than
October 31, 2009, subject only to delays caused by Force Majeure. Seller shall
promptly notify Buyer of each event or condition of Force Majeure and the
anticipated delay caused thereby.

8.5 Inspections. Buyer shall have the right to inspect the Property to monitor
and observe the development and construction of the Hotel. All such inspections
shall require reasonable prior notice to Seller and shall be conducted in a
manner that will minimize any interference with the development and construction
of the Hotel. Buyer shall indemnify, defend and hold Seller harmless from and
against any and all expenses, costs and liabilities (including but not limited
to reasonable attorneys’ fees) for damage or injury to persons or property
arising out of or relating to its entry onto the Land for any such inspections.

8.6 Punch List. Upon notification from the Contractor that the Hotel is
Substantially Completed and ready for inspection, Seller shall prepare a “punch
list” with the assistance of the Architect and the Franchisor. Seller
acknowledges that final acceptance of the work on the Hotel shall be made only
with the approval of Buyer and the Franchisor. The costs of completing the Punch
List Items that are not completed as of the date of Closing, as reasonably
estimated by the Seller with the approval of Buyer, such approval not to be
unreasonably withheld, plus fifty percent (50%) of such costs, shall be retained
by the Title Company from the Purchase Price and shall be disbursed to Seller
only upon Buyer’s reasonable determination that all of the Punch List Items have
been satisfactorily completed. Seller shall correct or complete all Punch List
Items, or cause the same to be corrected or completed, at Seller’s expense, with
all diligence and in any event within sixty (60) days after Substantial
Completion of the Hotel.

8.7 Pre-Opening Program. It is contemplated that certain activities must be
undertaken prior to the Closing Date so that the Hotel can function in an
orderly and businesslike manner at the Effective Time (“Pre-Opening Program”).
Seller shall cooperate in good faith with the Pre-Opening Program and shall
provide the Franchisor and Buyer reasonable access to the Property at least six
(6) months in advance of the Closing in order to conduct their activities
related to the Pre-Opening Program; provided that the Pre-Opening Program shall
not be permitted to interfere with or delay the activities of Seller in
completing the Hotel. Seller shall pay in a timely manner all costs associated
with the Pre-Opening

 

16



--------------------------------------------------------------------------------

Program or otherwise related to the pre-opening operations of the Property up to
but not including the Effective Time, regardless of when such costs are payable
(the “Pre-Opening Costs”). Seller shall also fund all working capital accounts,
reserve accounts and other accounts required under the Management Agreement or
the Franchise Agreement, to be funded before the Effective Time, but Seller
shall receive a credit therefor at Closing to the extent provided in
Section 12.1(c).

8.8 Construction Warranty. At the Closing, Seller shall assign to Buyer all
construction warranties with respect to the Hotel, which assignment shall be in
form and substance reasonably satisfactory to Buyer, including a warranty by the
Contractor, for the period ending not sooner than one (1) year after the date
the Hotel is Substantially Completed, in the form of the warranty attached
hereto as Exhibit H (the “Construction Warranty”).

8.9 Other Obligations of Seller Before Closing. From and after the date hereof
through the Closing on the Property Seller shall perform and comply with all of
the following:

(a) Advise Buyer promptly of any litigation, arbitration, or administrative
hearing before any court or governmental agency concerning or affecting the
Property which is instituted or threatened after the date of this Contract or if
any representation or warranty contained in this Contract shall become false;

(b) Not take, or purposefully omit to take, any action that would have the
effect of violating any of the representations, warranties, covenants or
agreements of Seller contained in this Contract;

(c) Pay or cause to be paid all taxes, assessments and other impositions levied
or assessed on the Property or any part thereof prior to the delinquency date,
and comply with all federal, state, and municipal laws, ordinances, regulations
and orders relating to the Property;

(d) Not sell or assign, or enter into any agreement to sell or assign, or create
or permit to exist any lien or encumbrance (other than a Permitted Exception)
on, the Property or any portion thereof; and

(e) Not allow any permit, receipt, license, franchise or right currently in
existence with respect to the construction, operation, use, occupancy or
maintenance of the Property to expire, be canceled or otherwise terminated.

(f) Seller shall not, without first obtaining the written approval of Buyer,
which approval shall not be unreasonably withheld, enter into any FF&E Leases,
Service Contracts, Leases or other contracts or agreements related to the Hotel,
or extend any existing such agreements, unless such agreements (x) can be
terminated, without penalty, upon thirty (30) days’ prior notice or (y) will
expire prior to the Closing Date.

8.10 Third Party Consents. Prior to the Closing Date, Seller shall, at Seller’s
expense, (i) obtain any and all third party consents and approvals (x) required
in order to transfer the Hotel to Buyer or (y) which, if not obtained, would
materially adversely affect the operation of the Hotel and (ii) use best efforts
to obtain all other third party consents and approvals (all of such consents and
approvals in (i) and (ii) above being referred to collectively as the “Third
Party Consents”); provided, however, the consents required under Article V shall
be handled as provided therein.

 

17



--------------------------------------------------------------------------------

8.11 Access to Financial Information. Buyer’s representatives shall have access
to, and Seller and its Affiliates shall cooperate with Buyer and furnish upon
request, all financial and other information relating to the Hotel to the extent
necessary to enable Buyer’s representatives to prepare audited financial
statements in conformity with Regulation S-X of the Securities and Exchange
Commission (the “SEC”) and other applicable rules and regulations of the SEC and
to enable them to prepare a registration statement, report or disclosure
statement for filing with the SEC on behalf of Buyer or its Affiliates, whether
before or after Closing and regardless of whether such information is included
in the Records to be transferred to Buyer hereunder. Seller shall also provide
to Buyer’s representative a signed representation letter in form and substance
reasonably acceptable to Seller sufficient to enable an independent public
accountant to render an opinion on the financial statements related to the
Hotel. Buyer will reimburse Seller for costs reasonably incurred by Seller to
comply with the requirements of the preceding sentence to the extent that Seller
is required to incur costs not in the ordinary course of business for third
parties to provide such representation letter. The provisions of this Section
shall survive Closing or termination of this Contract.

8.12 Bulk Sales. At Seller’s risk and expense, Seller shall take all steps
necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

8.13 Indemnification. If the transactions contemplated by this Contract are
consummated as provided herein:

(a) Indemnification of Buyer. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Buyer for a breach hereof, Seller hereby agrees to
indemnify, defend and hold harmless Buyer and its respective designees,
successors and assigns from and against all losses, judgments, liabilities,
claims, damages or expenses (including reasonable attorneys’ fees) of every
kind, nature and description in existence before, on or after Closing, whether
known or unknown, absolute or continent, joint or several, arising out of or
relating to:

(i) any claim made or asserted against Buyer or any of the Property by a
creditor of Seller, including any claims based on or alleging a violation of any
bulk sales act or other similar laws;

(ii) the breach of any representation, warranty, covenant or agreement of Seller
contained in this Contract;

(iii) any liability or obligation of Seller not expressly assumed by Buyer
pursuant to this Contract;

(iv) any claim made or asserted by an employee of Seller arising out of Seller’s
decision to sell the Property; and

(v) the conduct and operation by or on behalf of Seller of the Hotel or the
ownership, use or operation of the Property prior to Closing.

 

18



--------------------------------------------------------------------------------

(b) Indemnification of Seller. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Seller for a breach hereof, Buyer hereby agrees, with
respect to this Contract, to indemnify, defend and hold harmless Seller from and
against all losses, judgments, liabilities, claims, damages or expenses
(including reasonable attorneys’ fees) of every kind, nature and description in
existence before, on or after Closing, whether known or unknown, absolute or
contingent, joint or several, arising out of or relating to:

(i) the breach of any representation, warranty, covenant or agreement of Buyer
contained in this Contract;

(ii) the conduct and operation by Buyer of its business at the Hotel after the
Closing; and

(iii) any liability or obligation of Buyer expressly assumed by Buyer at
Closing.

(c) Indemnification Procedure for Claims of Third Parties. Indemnification, with
respect to claims resulting from the assertion of liability by those not parties
to this Contract (including governmental claims for penalties, fines and
assessments), shall be subject to the following terms and conditions:

(i) The party seeking indemnification (the “Indemnified Party”) shall give
prompt written notice to the party or parties from which it is seeking
indemnification (the “Indemnifying Party”) of any assertion of liability by a
third party which might give rise to a claim for indemnification based on the
foregoing provisions of this Section 8.13, which notice shall state the nature
and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is prejudiced
by such delay.

(ii) If in any action, suit or proceeding (a “Legal Action”) the relief sought
is solely the payment of money damages, and if the Indemnifying Party
specifically agrees in writing to indemnify such Indemnified Party with respect
thereto and demonstrates to the reasonable satisfaction of such Indemnified
Party its financial ability to do so, the Indemnifying Party shall have the
right, commencing thirty (30) days after such notice, at its option, to elect to
settle, compromise or defend, pursuant to this paragraph, by its own counsel and
at its own expense, any such Legal Action involving such Indemnified Party’s
asserted liability. If the Indemnifying Party does not undertake to settle,
compromise or defend any such Legal Action, such settlement, compromise or
defense shall be conducted in the sole discretion of such Indemnified Party, but
such Indemnified Party shall provide the Indemnifying Party with such
information concerning such settlement, compromise or defense as the
Indemnifying Party may reasonably request from time to time. If the Indemnifying
Party undertakes to settle, compromise or defend any such asserted liability, it
shall notify such Indemnified Party in writing of its intention to do so within
thirty (30) days of notice from such Indemnified Party provided above.

(iii) Notwithstanding the provisions of the previous subsection of this
Contract, until the Indemnifying Party shall have assumed the defense of the
Legal Action, the

 

19



--------------------------------------------------------------------------------

defense shall be handled by the Indemnified Party. Furthermore, (x) if the
Indemnified Party shall have reasonably concluded that there are likely to be
defenses available to it that are different from or in addition to those
available to the Indemnifying Party; (y) if the Legal Action involves other than
money damages and seeks injunctive or other equitable relief; or (z) if a
judgment against Buyer, as the Indemnified Party, in the Legal Action will, in
the good faith opinion of Buyer, establish a custom or precedent which will be
adverse to the best interest of the continuing business of the Hotel, the
Indemnifying Party, shall not be entitled to assume the defense of the Legal
Action and the defense shall be handled by the Indemnified Party, provided that,
in the case of clause (z), the Indemnifying Party shall have the right to
approve legal counsel selected by the Indemnified Party, such approval not to be
unreasonably withheld, delayed or conditioned. If the defense of the Legal
Action is handled by the Indemnified Party under the provisions of this
subsection, the Indemnifying Party shall pay all legal and other expenses
reasonably incurred by the Indemnified Party in conducting such defense.

(iv) In any Legal Action initiated by a third party and defended by the
Indemnified Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accounts and
other representatives, all books and records of Seller relating to such Legal
Action and (z) the parties shall render to each other such assistance as may be
reasonably required in order to ensure the proper and adequate defense of such
Legal Action.

(v) In any Legal Action initiated by a third party and defended by the
Indemnifying Party, the Indemnifying Party shall not make settlement of any
claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld. Without limiting the generality of the foregoing,
it shall not be deemed unreasonable to withhold consent to a settlement
involving injunctive or other equitable relief against Buyer or its respective
assets, employees, Affiliates or business, or relief which Buyer reasonably
believes could establish a custom or precedent which will be adverse to the best
interests of its continuing business.

8.14 Section 1031-Exchange. Seller and Buyer may elect to effect a tax-deferred
exchange transaction satisfying the requirements of Section 1031 of the Internal
Revenue Code, as amended. Seller and Buyer each agree to reasonably cooperate
with each other in facilitating Seller’s or Buyer’s, as the case may be,
satisfaction of the requirements for such tax-deferred exchange; provided,
however, (i) in no event shall the cooperating party incur any liability in
connection with the other’s tax-deferred exchange; (ii) although Seller or Buyer
may assign this Contract to a qualified intermediary in connection with the
tax-deferred exchange, Seller or Buyer, as the case may be, shall not be
released or relieved of its obligation to perform in accordance with the terms
of this Contract; (iii) the cooperating party shall not be required to incur any
additional cost or expense including, but not limited to, attorneys’ fees, in
connection with or attributable to the tax-deferred exchange, it being
understood and agreed that the cooperating party shall be indemnified and held
harmless by the exchanging party from and against any and all of such additional
costs and expenses and (iv) no delay in Closing shall result from Seller’s or
Buyer’s tax-deferred exchange.

 

20



--------------------------------------------------------------------------------

8.15 Liquor Licenses. As a condition to Buyer’s obligations under this Contract,
(i) the Manager or an Affiliate thereof approved by Buyer shall have or shall
have obtained all liquor licenses and alcoholic beverage licenses necessary or
desirable to operate any restaurants, bars and lounges to be located within the
Hotel (collectively, the “Liquor Licenses”) and, in the case of an Affiliate of
the Manager, the Hotel shall have the right to use such Liquor Licenses, (ii) if
permitted under the laws of the jurisdiction in which the Hotel is located, the
Manager shall execute and file any and all necessary forms, applications and
other documents (and Seller shall cooperate with the Manager in filing such
forms, applications and other documents) with the appropriate liquor and
alcoholic beverage authorities prior to Closing so that the Liquor Licenses
remain in full force and effect upon completion of Closing.

8.16 Manager. Inasmuch as the Manager is an Affiliate of Seller, Seller shall
cause the Manager to enter into the Management Agreement at the Closing and to
comply with any other provisions of this Contract relating to the Manager.

ARTICLE IX

CONDITIONS FOR CLOSING

9.1 Buyer’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Buyer’s right to cancel this Contract during the Review
Period, the duties and obligations of Buyer to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.1, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.1 or of any other condition to Buyer’s obligations
provided for in this Contract, which condition is not waived in writing by
Buyer, Buyer shall have the right at its option to declare this Contract
terminated, in which case the Earnest Money Deposit and any interest thereon
shall be immediately returned to Buyer and each of the parties shall be relieved
from further liability to the other, except as otherwise expressly provided
herein, with respect to this Contract.

(a) All of Seller’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Buyer shall have received all of the instruments and conveyances listed in
Section 10.2.

(c) Seller shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Seller,
as and when required hereunder.

(d) All Liquor Licenses shall be in full force and effect and shall remain in
full force and effect following Closing and shall have been or shall be
transferred to, or new Liquor Licenses issued to, Manager or an Affiliate
thereof approved by Buyer at or as of Closing, and Buyer shall have received
satisfactory evidence thereof.

(e) Third Party Consents in form and substance satisfactory to Buyer shall have
been obtained and furnished to Buyer.

(f) (Intentionally Omitted)

 

21



--------------------------------------------------------------------------------

(g) The Hotel shall be Substantially Completed.

(h) Seller’s interest in the Franchise Agreement shall have been assigned to
Buyer (or Buyer and the Franchisor shall have entered into a new franchise
agreement), as provided in Article V, and the Franchise Agreement as so assigned
(or the new franchise agreement) shall be in full force and effect.

(i) Buyer shall have obtained an as-built plat of survey of the Property as
completed, dated within 30 days of the Closing Date and prepared in compliance
with the then current ALTA/ACSM standards for urban properties, and such plat of
survey shall not disclose any encroachments, boundary line discrepancies or
other survey matters that, in Buyer’s reasonable judgment, would materially and
adversely affect the use, operation or value of the Property.

(j) Buyer shall have obtained an ALTA owner’s title insurance policy (or, if an
ALTA form of policy is not customarily issued in the state in which the Real
Property is located, in the form customarily issued in such state), issued by
the Title Company pursuant to the Title Commitment, insuring Buyer’s fee simple
ownership in the Real Property (i) with an effective date as of the Closing
Date, (ii) with no exceptions for filed or unfiled mechanics’ and materialmen’s
liens, (iii) with no exceptions for encroachments or other matters of survey
unless approved by Buyer and (iv) with no other exceptions to title other than
the Permitted Exceptions.

(k) Buyer and the Manager shall have entered into the Management Agreement in
substantially the form attached hereto as Exhibit J.

9.2 Seller’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Seller’s right to cancel this Contract during the Review
Period, the duties and obligations of Seller to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.2, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.2, which condition is not waived in writing by
Seller, Seller shall have the right at its option to declare this Contract
terminated and null and void, in which case the remaining Earnest Money Deposit
and any interest thereon shall be immediately returned to Buyer and each of the
parties shall be relieved from further liability to the other, except as
otherwise expressly provided herein.

(a) All of Buyer’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Seller shall have received all of the money, instruments and conveyances
listed in Section 10.3.

(c) Buyer shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Buyer,
as and when required hereunder.

 

22



--------------------------------------------------------------------------------

ARTICLE X

CLOSING AND CONVEYANCE

10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing on the
Property shall occur on the date on which the Hotel opens for business to the
public in accordance with the Franchise Agreement, or as soon as practical
thereafter, but in no event later than January 31, 2010, provided that all
conditions to Closing by Buyer hereunder have been satisfied. Buyer will provide
Seller at least five (5) days prior written notice of the Closing Date selected
by Buyer. The date on which the Closing is to occur as provided in this
Section 10.1, or such other date as may be agreed upon by Buyer and Seller, is
referred to in this Contract as the “Closing Date” for the Property. The Closing
shall be held at 10:00 a.m. at the offices of the Title Company, or as otherwise
determined by Buyer and Seller. Regardless of the Closing Date, the Closing
shall be effective as of 12:01 a.m. on the date which is the later of (i) the
Substantial Completion Date or (ii) the date on which the Hotel opens for
business to the public in accordance with the Franchise Agreement (the
“Effective Time”).

10.2 Seller’s and Western’s Deliveries. At Closing, Seller or Western, as
applicable, shall deliver to Buyer the following, and, as appropriate, all
instruments shall be properly executed and conveyance instruments to be
acknowledged in recordable form (the terms, provisions and conditions of all
instruments not attached hereto as Exhibits shall be mutually agreed upon by
Buyer and Seller or Western, as applicable, prior to such Closing).

(a) Deed. A Special Warranty Deed conveying to Buyer fee simple title to the
Real Property, subject only to the Permitted Exceptions (the “Deed”).

(b) Bills of Sale. Bills of sale to Buyer and/or its designated Lessee,
conveying title to the tangible Personal Property (other than the alcoholic
beverage inventories, which, at Buyer’s election, shall be transferred by Seller
to the Manager as holder of the Liquor Licenses required for operation of the
Hotel).

(c) General Assignments. Assignments of all of Seller’s right, title and
interest in and to all FF&E Leases, Service Contracts and Leases (the “Hotel
Contracts”). The assignment shall also be a general assignment and shall provide
for the assignment of all of Seller’s right, title and interest in all Records,
Warranties, Licenses, Tradenames, Contracts, Plans and Specs and all other
intangible Personal Property applicable to the Hotel, including Seller’s
construction contract with the Contractor.

(d) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s Certificate of Non-Foreign
Status as required by Section 1445 of the Internal Revenue Code and an IRS Form
1099.

(e) Title Company Documents. All affidavits, gap indemnity agreements and other
documents reasonably required by the Title Company.

(f) Possession; Estoppel Certificates. Possession of the Property.

(g) Vehicle Titles. The necessary certificates of titles duly endorsed for
transfer together with any required affidavits and other documentation necessary
for the transfer of title or assignment of leases from Seller to Buyer of any
motor vehicles used in connection with the Hotel’s operations.

 

23



--------------------------------------------------------------------------------

(h) Authority Documents. Certified copy of resolutions of the partners of Seller
authorizing the sale of the Property contemplated by this Contract, and/or other
evidence reasonably satisfactory to Buyer and the Title Company that the person
or persons executing the closing documents on behalf of Seller have full right,
power and authority to do so, along with a certificate of good standing of
Seller from the State in which the Property is located.

(i) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Seller, reasonably required by Buyer or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(j) Plans, Keys, Records, Etc. To the extent not previously delivered to and in
the possession of Buyer, all Contracts, Plans and Specs, all keys for the Hotel
(which keys shall be properly tagged for identification), all Records,
including, without limitation, all Warranties, Licenses, Leases, FF&E Leases and
Service Contracts for the Hotel.

(k) Closing Statements. Seller’s Closing Statement, and a certificate confirming
the truth of Seller’s representations and warranties hereunder as of the Closing
Date.

(l) Western Indemnification Agreement. At Closing, Western shall deliver to
Buyer the Western Indemnification Agreement.

10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver the
following

(a) Purchase Price. The balance of the Purchase Price, adjusted for the
adjustments provided for in Section 12.1, below, and less any sums to be
deducted therefrom as provided in Section 2.4.

(b) Authority Documents. Certified copy of resolutions of the Board of Directors
of Buyer authorizing the purchase of the Hotel contemplated by this Contract,
and/or other evidence satisfactory to Seller and the Title Company that the
person or persons executing the closing documents on behalf of Buyer have full
right, power and authority to do so.

(c) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Buyer, reasonably required by Seller or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(d) Closing Statements. Buyer’s Closing Statement, and a certificate confirming
the truth of Buyer’s representations and warranties hereunder as of the Closing
Date.

 

24



--------------------------------------------------------------------------------

ARTICLE XI

COSTS

All Closing costs shall be paid as set forth below:

11.1 Seller’s Costs. In connection with the sale of the Property contemplated
under this Contract, Seller shall be responsible for all transfer and
recordation taxes, including, without limitation, all transfer, sales, use or
bulk transfer taxes or like taxes on or in connection with the transfer of the
Personal Property constituting part of the Property pursuant to the Bill of
Sale, in each case except as otherwise provided in Section 12 and all accrued
taxes of Seller prior to Closing and income, sales and use taxes and other such
taxes of Seller attributable to the sale of the Property to Buyer. Seller shall
be responsible for its share of costs related to the assignment and amendment of
the Franchise Agreement or the termination of the Franchise Agreement and the
execution of a new franchise agreement as provided in Article V. Seller shall
also be responsible for the costs and expenses of its attorneys, accountants,
appraisers and other professionals, consultants and representatives. Seller
shall also be responsible for payment of all prepayment penalties and other
amounts payable in connection with the pay-off of any liens and/or indebtedness
encumbering the Property. Seller shall also be responsible for all Pre-Opening
Costs to the extent provided in Section 8.7.

11.2 Buyer’s Costs. In connection with the purchase of the Property contemplated
under this Contract, Buyer shall be responsible for the costs and expenses of
its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey and the costs and expenses of preparation of the title insurance
commitment and the issuance of the title insurance policy contemplated by
Article IV and the per page recording charges for the Deed (if applicable).
Buyer shall be responsible for its share of costs related to the assignment and
amendment of the Franchise Agreement or the termination of the Franchise
Agreement and the execution of a new franchise agreement as provided in Article
V. Seller shall also be responsible for paying excess Pre-Opening Costs to the
extent provided in Section 8.7 and the costs incurred after the Effective Time
as provided in Section 12.1(e).

ARTICLE XII

ADJUSTMENTS

12.1 Adjustments. Unless otherwise provided herein, at Closing, adjustments
between the parties of income and expenses related to the Property shall be made
as of the Effective Time, as set forth below. All of such adjustments and
allocations shall be made in cash at Closing and shall be collected through
and/or adjusted in accordance with the terms of the Management Agreement. Except
as otherwise expressly provided herein, all apportionments and adjustments shall
be made on an accrual basis in accordance with generally accepted accounting
principles.

(a) Taxes. All real estate taxes, personal property taxes, or any other taxes
and special assessments (special or otherwise) of any nature upon the Property
levied, assessed or pending for the calendar year in which the Closing occurs
(including the period prior to Closing, regardless of when due and payable)
shall be prorated as of the Effective Time and, if no tax bills or assessment
statements for such calendar year are available, such amounts shall be estimated
on the basis of the best available information for such taxes and assessments
that will be due and payable on the Hotel for the calendar year in which Closing
occurs.

 

25



--------------------------------------------------------------------------------

(b) Utilities. All suppliers of utilities shall be instructed to read meters or
otherwise determine the charges owing as of the Effective Time for services
prior thereto, which charges shall be allocated to Seller. Charges accruing
after Effective Time shall be allocated to Buyer. If elected by Seller, Seller
shall be given credit, and Buyer shall be charged, for any utility deposits
transferred to and received by Buyer at Closing.

(c) Accounts. All working capital accounts, reserve accounts and escrow accounts
(including all FF&E accounts), petty cash, cash in cash registers and cash in
vending machines but excluding amounts held in tax and insurance escrow accounts
and utility deposits to the extent excluded from the definition of Deposits)
held by or on behalf of Seller, the Manager or the Franchisor with respect to
the Hotel shall become the property of Buyer at Closing without Buyer being
required to fund the same. Notwithstanding the foregoing, at the Closing, Seller
shall receive a credit in an amount equal to all such accounts funded by Seller
before the Closing Date, provided that (i) such accounts were required by the
Franchisor or otherwise approved by Buyer (which approval shall not be
unreasonably withheld), (ii) Seller shall not receive a credit for any account
to the extent the same is intended to cover Pre-Opening Costs for which Seller
is responsible and which have not been paid as of the Closing and (iii) at
Closing Buyer shall receive a credit for the working capital account in the
amount of $25,000

(d) Advance Deposits, etc. All income generated by the Hotel, including receipts
from guest room or suite rentals, all prepaid rentals, room rental deposits, and
all other deposits for advance registration, banquets or services, whether
attributable to the period before the Effective Time or to the period after the
Effective Time, shall be credited to Buyer.

(e) Other Costs. All other costs attributable to the period before the Effective
Time, including the cost of property and liability insurance and all Pre-Opening
Costs, shall be allocated to Seller (subject to the limitations provided in
Section 8.7), and all costs attributable to the period after the Effective Time
shall be allocated to Buyer.

12.2 Reconciliation and Final Payment. Seller and Buyer shall reasonably
cooperate after Closing to make a final determination of the allocations and
prorations required under this Contract within sixty (60) days after the Closing
Date. Upon the final reconciliation of the allocations and prorations under this
Section, the party which owes the other party any sums hereunder shall pay such
party such sums within ten (10) days after the reconciliation of such sums. The
obligations to calculate such prorations, make such reconciliations and pay any
such sums shall survive the Closing.

12.3 Employees. Unless Buyer expressly agrees otherwise, none of the employees
of the Hotel shall become employees of Buyer, as of the Closing Date; instead,
such employees shall continue as employees of the Manager. Seller shall not give
notice under any applicable federal or state plant closing or similar act,
including, if applicable, the Worker Adjustment and Retraining Notification
Provisions of 29 U.S.C., Section 2102, the parties having agreed that a mass
layoff, as that term is defined in 29 U.S.C., 2101(a)(3), will not have
occurred. Any liability for payment of all wages, salaries and benefits,
including, without limitation, accrued vacation pay, sick leave, bonuses,
pension benefits, COBRA rights, and other benefits accrued or earned by and due
to employees at the Hotel

 

26



--------------------------------------------------------------------------------

through the Effective Time, together with F.I.C.A., unemployment and other taxes
and benefits due with respect to such employees for such period, shall be
charged to Seller, in accordance with the Management Agreement, for the purposes
of the adjustments to be made as of the Effective Time. All liability for wages,
salaries and benefits of the employees accruing in respect of and attributable
to the period from and after Closing shall be charged to Buyer, in accordance
with the Management Agreement. To the extent applicable, all such allocations
and charges shall be adjusted in accordance with the provisions of the
Management Agreement.

ARTICLE XIII

CASUALTY AND CONDEMNATION

13.1 Risk of Loss; Notice. Prior to Closing and the delivery of possession of
the Property to Buyer in accordance with this Contract, all risk of loss to the
Property (whether by casualty, condemnation or otherwise) shall be borne by
Seller. In the event that (a) any loss or damage to the Hotel shall occur prior
to the Closing Date as a result of fire or other casualty, or (b) Seller
receives notice that a governmental authority has initiated or threatened to
initiate a condemnation proceeding affecting the Hotel, Seller shall give Buyer
immediate written notice of such loss, damage or condemnation proceeding (which
notice shall include a certification of (i) the amounts of insurance coverages
in effect with respect to the loss or damage and (ii) if known, the amount of
the award to be received in such condemnation).

13.2 Buyer’s Termination Right. If, prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of the Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of One Hundred Thousand and No/100 Dollars ($100,000.00) in value.

13.3 Procedure for Closing. If Buyer shall not timely elect to terminate this
Contract under Section 13.2 above, or if the loss, damage or condemnation is not
substantial, Seller agrees to pay to Buyer at the Closing all insurance proceeds
or condemnation awards which Seller has received as a result of the same, plus
an amount equal to the insurance deductible, and assign to Buyer all insurance
proceeds and condemnation awards payable as a result of the same, in which event
the Closing shall occur without Seller replacing or repairing such damage. In
the case of damage or casualty, at Buyer’s election, Seller shall repair and
restore the Property to its condition immediately prior to such damage or
casualty and shall assign to Buyer all excess insurance proceeds.

 

27



--------------------------------------------------------------------------------

ARTICLE XIV

DEFAULT REMEDIES

14.1 Buyer Default. If Buyer defaults under this Contract after the Review
Period, and such default continues for ten (10) days following written notice
from Seller, then at Seller’s election by written notice to Buyer and as
Seller’s sole and exclusive remedies on account of such default, either (i) this
Contract shall be terminated and of no effect, in which event the Earnest Money
Deposit, including any interest thereon, shall be paid to and retained by the
Seller as Seller’s as liquidated damages for Buyer’s default or failure to
close, and both Buyer and Seller shall thereupon be released from all
obligations hereunder or (ii) Seller may treat this Contract as being in full
force and effect and seek to specifically enforce Buyer’s obligation to purchase
the Property pursuant to the terms of this Contract.

14.2 Seller Default. If Seller defaults under this Contract, and such default
continues for ten (10) days following written notice from Buyer, Buyer may
elect, as Buyer’s sole and exclusive remedy, either (i) to terminate this
Contract by written notice to Seller delivered to Seller at any time prior to
the completion of such cure, in which event the Earnest Money Deposit, including
any interest thereon, shall be returned to the Buyer, and thereafter both the
Buyer and Seller shall thereupon be released from all obligations with respect
to this Contract, except as otherwise expressly provided herein; or (ii) to
treat this Contract as being in full force and effect by written notice to
Seller delivered to Seller at any time prior to the completion of such cure, in
which event the Buyer shall have the right to an action against Seller for
damages (excluding consequential damages based upon allegations that default by
Seller under this Agreement negatively affected the purchase price under any
other contracts pursuant to which Buyer purchased property from Affiliates of
Seller), specific performance and all other rights and remedies available at law
or in equity.

14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding, if it
shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.

 

28



--------------------------------------------------------------------------------

ARTICLE XV

NOTICES

All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) Business Days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

If to Buyer:

  

c/o Apple REIT Nine, Inc.

814 East Main Street

Richmond, Virginia 23219

Attention: Justin Knight

Fax No.: (804) 344-8129

  

with a copy to:

  

c/o Apple REIT Nine, Inc.

814 East Main Street

Richmond, Virginia 23219

Attention: Dave Buckley

Fax No.: (804) 727-6349

  

If to Seller:

  

RI Beaumont Property, L.P.

c/o Western International

13647 Montfort Drive

Dallas, Texas 75240

Attention: Michael Mahoney and B. Gene Carter

Fax No.: (972) 934-8698

  

with a copy to:

  

Gardere Wynne Sewell LLP

3000 Thanksgiving Tower

1601 Elm Street

Dallas, Texas 75201

Attention: Kevin L. Kelley and Craig Baker, Esq.

Fax No.: (214) 999-3503

  

Addresses may be changed by the parties hereto by written notice in accordance
with this Section.

ARTICLE XVI

MISCELLANEOUS

16.1 Performance. Time is of the essence in the performance and satisfaction of
each and every obligation and condition of this Contract.

 

29



--------------------------------------------------------------------------------

16.2 Binding Effect; Assignment. This Contract shall be binding upon and shall
inure to the benefit of each of the parties hereto, their respective successors
and assigns.

16.3 Entire Agreement. This Contract and the Exhibits constitute the sole and
entire agreement between Buyer and Seller with respect to the subject matter
hereof. No modification of this Contract shall be binding unless signed by both
Buyer and Seller.

16.4 Governing Law. The validity, construction, interpretation and performance
of this Contract shall in all ways be governed and determined in accordance with
the laws of the Commonwealth of Virginia (without regard to conflicts of law
principles).

16.5 Captions. The captions used in this Contract have been inserted only for
purposes of convenience and the same shall not be construed or interpreted so as
to limit or define the intent or the scope of any part of this Contract.

16.6 Confidentiality. Except as either party may reasonably determine is
required by law (including without limitation laws and regulations applicable to
Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lenders, Buyer’s consultants and
agents, the Manager, the Franchisor and the Title Company and except as
necessitated by Buyer’s Due Diligence Examination and/or shadow management,
unless both Buyer and Seller agree in writing and as necessary to effectuate the
transactions contemplated hereby and (ii) following Closing, the parties shall
coordinate any public disclosure or release of information related to the
transactions contemplated by this Contract, and no such disclosure or release
shall be made without the prior written consent of Buyer, and no press release
shall be made without the prior written approval of Buyer and Seller.

16.7 Closing Documents. To the extent any Closing documents are not attached
hereto at the time of execution of this Contract, Buyer and Seller shall
negotiate in good faith with respect to the form and content of such Closing
documents prior to Closing.

16.8 Counterparts. This Contract may be executed in counterparts by the parties
hereto, and by facsimile signature, and each shall be considered an original and
all of which shall constitute one and the same agreement.

16.9 Severability. If any provision of this Contract shall, for any reason, be
adjudged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
Contract but shall be confined in its operation to the provision or provisions
hereof directly involved in the controversy in which such judgment shall have
been rendered, and this Contract shall be construed as if such provision had
never existed, unless such construction would operate as an undue hardship on
Seller or Buyer or would constitute a substantial deviation from the general
intent of the parties as reflected in this Contract.

16.10 Interpretation. For purposes of construing the provisions of this
Contract, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.

 

30



--------------------------------------------------------------------------------

16.11 (Intentionally Omitted).

16.12 Further Acts. In addition to the acts, deeds, instruments and agreements
recited herein and contemplated to be performed, executed and delivered by Buyer
and Seller, Buyer and Seller shall perform, execute and deliver or cause to be
performed, executed and delivered at the Closing or after the Closing, any and
all further acts, deeds, instruments and agreements and provide such further
assurances as the other party or the Title Company may reasonably require to
consummate the transaction contemplated hereunder.

16.13 Joint and Several Obligations. If Seller consists of more than one person
or entity, each such person or entity shall be jointly and severally liable with
respect to the obligations of Seller under this Contract.

16.14 Notice of Proposed Listing. In the event that the sale of the Property
contemplated by this Contract is consummated, if at any time during the five
(5) year period commencing on the date of execution of this Contract by Buyer
and Seller, Seller or any of its Affiliates (other than an Affiliate in which
neither Seller nor Western has any decision-making or management powers with
respect to the sale or offering or listing for sale of such Affiliate’s property
or properties) proposes to list for sale any hotel property or properties owned,
acquired, constructed or developed by Seller or its Affiliates and located
within a ten (10)-mile radius of the Hotel (any such other hotel property being
referred to as an “Other Property”), Seller or Western shall promptly deliver to
Buyer written notice thereof and Buyer shall have the right to see and
participate in the offering and/or otherwise make an offer to purchase any such
Other Property.

ARTICLE XVII

JOINDER BY WESTERN

Western joins in this Contract and hereby covenants and agrees that

(i) Western is and shall be jointly and severally liable with Seller for the
performance of all of Seller’s obligations and liabilities under this Contract,
including, without limitation, all of Seller’s obligations and liabilities that
survive Closing, and Western shall indemnify, defend and hold Buyer harmless
from and against any and all claims, liabilities, obligations, damages and costs
(including reasonable attorneys’ fees) arising from a default by the Contractor
with respect to, or a failure by Contractor to perform or comply with, the
Construction Warranty, provided that (x) Western’s liability under this clause
(i) shall not exceed One Million and No/100 Dollars ($1,000,000.00) and any
costs of collection and attorneys’ fees and expenses, and (y) Western’s
liability under this clause (i) shall terminate on the date that is one (1) year
after the Closing Date except as to claims asserted in writing within such
one-year period;

(ii) In addition to, and not in limitation of Western’s obligations under clause
(i) of this Article XVII (and without the limitation of liability contained in
the proviso of such clause (i)), Western shall indemnify and defend Buyer and
its Affiliates and hold Buyer and its Affiliates harmless from and against all
liabilities, claims, costs, expenses and damages arising or resulting from any
of the following:

 

  (1) Misapplication by Seller or Western, or any person or entity that controls
or is controlled by Seller or Western (collectively, “Seller Entities”), of
proceeds of insurance, condemnation awards, Hotel rents, revenues and receipts
and/or prepaid rentals and/or other deposits paid or payable in respect of any
period prior to Closing;

 

31



--------------------------------------------------------------------------------

  (2) Failure by any Seller Entity to pay taxes or other amounts payable in
respect of any period prior to Closing that could result in a lien, security
interest or other encumbrance (other than Permitted Exceptions) on the Property;
or

 

  (3) Fraud or material misrepresentation by Seller or Western including,
without limitation, in the representations of Seller and Western contained in
Section 7.1;

(iii) Western’s obligations hereunder shall not be limited, diminished or
impaired in any way by virtue of any right or remedy Buyer may have against
Seller under this Contract or by virtue of any other provision of this Contract;

(iv) Buyer shall not be obligated to proceed first against Seller before
resorting to Western under this Article XVII for payment or performance; and

(v) Western shall not be entitled to assert as a defense to the enforceability
of its covenants and agreements hereunder any defense of Seller with respect to
any liabilities or obligations of Seller to Buyer.

Indemnification claims and procedures with respect to Western’s indemnification
obligations under clause (ii) of this Article XVII shall be consistent with
those provided for in Section 8.13(c) of this Contract. Seller shall cause
Western to provide, and Western shall provide, at Closing an indemnification
agreement in form and substance satisfactory in form and substance to Buyer with
respect to the foregoing indemnifications (the “Western Indemnification
Agreement”), which shall be a condition to Buyer’s obligation to close under
this Contract. The covenants, agreements, representations and warranties of
Western set forth in this Article XVII shall be continuing, and shall not be
deemed to merge into or be waived by the Deed or other closing documents and
shall survive Closing on the Property.

[Signatures Begin on Following Page]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the Buyer and Seller.

 

SELLER: MWE HOUSTON PROPERTY, L.P., a Texas limited partnership By:   MWE
Houston GP, L.L.C., a Texas limited liability company, its general partner   By:
 

/s/ Michael Mahoney

    Michael Mahoney     Vice President BUYER: APPLE NINE HOSPITALITY OWNERSHIP,
INC., a Virginia corporation By:  

/s/ Justin Knight

Name:   Justin Knight Title:   President WESTERN: W.I. REALTY I, L.P., d/b/a
WESTERN INTERNATIONAL, a Texas limited partnership By:   W.I. Realty, L.C., a
Texas limited liability company, General Partner   By:  

/s/ Michael Mahoney

    Michael Mahoney     Vice President

 

33